1
2
3
4                        UNITED STATES DISTRICT COURT
5                      SOUTHERN DISTRICT OF CALIFORNIA
6
7    STEVEN W. GOMEZ,                         Case No.: 17cv834-BAS-MDD
8                                Plaintiff,
                                              ORDER REQUIRING PARTIES TO
9    v.                                       MEET AND CONFER
10   P. LOGAN, et al.,

11                            Defendants.

12        On July 9, 2019, the Court held a Mandatory Settlement Conference
13   and the case settled. (See ECF No. 41). The Court understood the settlement
14   to resolve the entire action. (See id.). However, the joint motions to dismiss
15   did not request dismissal of the entire action. (See ECF Nos. 42, 43).
16   Accordingly, the parties are ORDERED to meet and confer regarding the
17   status of the remaining Defendants—Defendants P. Logan, California
18   Department of Corrections and Rehabilitation, and R.J. Donovan Prison—
19   and to file an appropriate joint motion on or before November 7, 2019. If
20   the parties intended the settlement to resolve the entire action, the joint
21   motion must indicate that the parties stipulate to dismissal of the entire
22   action.
23        IT IS SO ORDERED.
24   Dated: October 7, 2019
25
26
27

                                              1
                                                                       17cv834-BAS-MDD
